UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios isconsin Avenue, Fl 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2012 Date of reporting period:June 30, 2012 Item 1. Schedule of Investments. FUNDXUPGRADER FUND SCHEDULE OF INVESTMENTS AT JUNE 30, 2012 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 99.8% Core Funds: 69.0% Fidelity Blue Chip Growth Fund $ Goldman Sachs Capital Growth Fund iShares Dow Jones Select Dividend Index Fund iShares Russell 1000 Growth Index Fund iShares S&P 500 Growth Index Fund Mairs & Power Growth Fund Matthews Asian Growth & Income Fund Sequoia Fund SPDR Dow Jones Industrial Average ETF T. Rowe Price Blue Chip Growth Fund T. Rowe Price Growth Stock Fund Vanguard Dividend Growth Fund Vanguard Equity Income Fund Vanguard Growth ETF Vanguard Mega Cap 300 Growth Fund Vanguard US Growth Fund WisdomTree Dividend Top 100 Ex-Financial Trust WisdomTree LargeCap Dividend Trust Total Core Funds Speculative Funds: 30.8% Consumer Discretionary Select Sector SPDR Trust Fidelity Capital Appreciation Fund Harbor Capital Appreciation Fund iShares Nasdaq Biotechnology Index Fund MFS Massachusetts Investors Growth Stock Fund PowerShares High Yield Equity Dividend Achievers Portfolio PowerShares QQQ Trust SPDR S&P Homebuilders ETF S&P Retail SPDR Series Trust T Rowe Price Health Sciences T. Rowe Price New Horizons Fund Technology Select Sector SPDR Trust Touchstone Sands Capital Select Fund* Utilities Select Sector SPDR Trust Vanguard Consumer Discretionary ETF Wells Fargo Advantage Growth Fund Total Speculative Funds Total Investment Companies (Cost $244,057,845) SHORT TERM INVESTMENTS: 0.7% Fidelity Government Portfolio - Institutional, 0.01% # Total Short Term Investments (Cost $1,758,118) Total Investments: 100.5% (Cost $245,815,963) Liabilities in Excess of Other Assets: (0.5)% Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of June 30, 2012 The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure June 30, 2012 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments,interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2012: Description Level 1 Level 2 Level 3 Total Investment Companies $ 256,284,001 $- $ - Short-Term Investments - - Total Investments in Securities $ 258,042,119 $- $ - FUNDX AGGRESSIVE UPGRADER FUND SCHEDULE OF INVESTMENTS AT JUNE 30, 2012 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 99.8% Core Funds: 41.3% Fidelity Advisor Growth Opportunities Fund $ Goldman Sachs Capital Growth Fund iShares Dow Jones Select Dividend Index Fund iShares Russell 1000 Growth Index Fund iShares S&P 500 Growth Index Fund Sequoia Fund SPDR Dow Jones Industrial Average ETF T. Rowe Price Blue Chip Growth Fund T. Rowe Price Growth Stock Fund Vanguard Dividend Growth Fund Vanguard Equity Income Fund Vanguard Growth ETF Vanguard Mega Cap 300 Growth Fund William Blair Growth Fund Total Core Funds Speculative Funds: 58.5% Consumer Discretionary Select Sector SPDR Trust Harbor Capital Appreciation Fund Healthcare Select Sector SPDR Trust iShares Nasdaq Biotechnology Index Fund MFS Massachusetts Investors Growth Stock Fund PowerShares High Yield Equity Dividend Achievers Portfolio PowerShares QQQ Trust SPDR S&P Homebuilders ETF S&P Retail SPDR Series Trust T. Rowe Price Health Sciences T. Rowe Price New Horizons Fund TCW Select Equities Fund Technology Select Sector SPDR Trust Touchstone Sands Capital Select Fund* Utilities Select Sector SPDR Trust Wells Fargo Advantage Growth Fund Wells Fargo Advantage Large Cap Growth Fund* Total Speculative Funds Total Investment Companies (Cost $68,713,637) SHORT TERM INVESTMENTS: 0.3% Fidelity Government Portfolio - Institutional, 0.01% # Total Short Term Investments (Cost $207,972) Total Investments: 100.1% (Cost $68,921,609) Liabilities in Excess of Other Assets: (0.1)% Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of June 30, 2012 The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure June 30, 2012 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments,interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2012: Description Level 1 Level 2 Level 3 Total Investment Companies $ - $ - $ 72,312,434 Short-Term Investments - - Total Investments in Securities $ - $ - $ 72,520,406 FUNDXCONSERVATIVE UPGRADER FUND SCHEDULE OF INVESTMENTS AT JUNE 30, 2012 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 99.9% Bond Funds: 34.3% DoubleLine Core Fixed Income Fund $ DoubleLine Total Return Bond Fund Fidelity Total Bond Fund Guggenheim BulletShares 2013 ETF iShares Barclays 1-3 Year Credit Fund Ivy High Income Fund Mainstay High Yield Corporate Bond Fund Payden & Rygel Emerging Market Bond Fund PIMCO Global Bond Fund (US $ Hedged) PIMCO Income Fund Vanguard Total Bond Market ETF Total Bond Funds Core Funds: 60.6% Dreyfus Appreciation Fund Goldman Sachs Capital Growth Fund iShares Dow Jones Select Dividend Index Fund iShares Russell 1000 Growth Index Fund iShares S&P 500 Growth Index Fund PIMCO StocksPLUS Total Return Fund Sequoia Fund SPDR Dow Jones Industrial Average ETF T. Rowe Price Blue Chip Growth Fund T. Rowe Price Growth Stock Fund Vanguard Dividend Growth Fund Vanguard Equity Income Fund Vanguard Growth ETF Vanguard Mega Cap 300 Growth Fund Vanguard US Growth Fund WisdomTree LargeCap Dividend Trust Total Core Funds Total Return Funds: 5.0% Vanguard Wellesley Income Fund Total Total Return Funds Total Investment Companies (Cost $45,017,477) SHORT TERM INVESTMENTS: 0.0% 19 Fidelity Government Portfolio - Institutional, 0.01% # 19 Total Short Term Investments (Cost $19) 19 Total Investments: 99.9% (Cost $45,017,496) Other Assets in Excess of Liabilities: 0.1% Net Assets: 100.0% $ # Annualized seven-day yield as of June 30, 2012 The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure June 30, 2012 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments,interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2012: Description Level 1 Level 2 Level 3 Total Investment Companies $- $- Short-Term Investments 19 - - 19 Total Investments in Securities $- $- FUNDX FLEXIBLE INCOME FUND SCHEDULE OF INVESTMENTS AT JUNE 30, 2012 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 99.8% Bond Funds: 88.8% DoubleLine Core Fixed Income Fund $ DoubleLine Total Return Bond Fund Dreyfus Investment Grade Intermediate Income Fund Fidelity GNMA Fund Fidelity Investment Grade Bond Fund Fidelity Total Bond Fund Guggenheim BulletShares 2013 ETF iShares Barclays 1-3 Year Credit Fund Ivy High Income Fund Mainstay High Yield Corporate Bond Fund Payden & Rygel Emerging Market Bond Fund PIMCO Global Bond Fund (US $ Hedged) PIMCO Income Fund Vanguard Total Bond Market ETF Total Bond Funds Total Return Funds: 11.0% Merger Fund Vanguard Wellesley Income Fund Total Total Return Funds Total Investment Companies (Cost $129,074,785) SHORT TERM INVESTMENTS: 0.0% Fidelity Government Portfolio - Institutional, 0.01% # Total Short Term Investments (Cost $222) Total Investments: 99.8% (Cost $129,075,007) Other Assets in Excess of Liabilities: 0.2% Net Assets: 100.0% $ # Annualized seven-day yield as of June 30, 2012 The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure June 30, 2012 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments,interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2012: Description Level 1 Level 2 Level 3 Total Investment Companies $ 132,149,365 $- $- Short-Term Investments - - Total Investments in Securities $ 132,149,587 $- $- FUNDX ETFAGGRESSIVE UPGRADER FUND SCHEDULE OF INVESTMENTS AT JUNE 30, 2012 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 101.4% Core Funds: 25.3% iShares Russell 1000 Growth Index Fund $ iShares S&P 100 Index Fund iShares S&P 500 Growth Index Fund Vanguard Growth ETF Total Core Funds Speculative Funds: 76.1% Consumer Discretionary Select Sector SPDR Trust iShares Cohen & Steers Realty Majors Index Fund iShares Nasdaq Biotechnology Index Fund iShares Silver Trust* PowerShares QQQ Trust SPDR S&P Homebuilders ETF S&P Retail SPDR Series Trust Technology Select Sector SPDR Trust Utilities Select Sector SPDR Trust Vanguard Consumer Discretionary ETF Total Speculative Funds Total Investment Companies (Cost $9,286,389) SHORT TERM INVESTMENTS: 0.5% Fidelity Government Portfolio - Institutional, 0.01% # Total Short Term Investments (Cost $44,262) Total Investments: 101.9% (Cost $9,330,651) Liabilities in Excess of Other Assets: (1.9)% Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of June 30, 2012 The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows+: Cost of investments $ 9,383,764 Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ 591,872 +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure June 30, 2012 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments,interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2012: Description Level 1 Level 2 Level 3 Total Investment Companies $- $- Short-Term Investments - - Total Investments in Securities $- $- FUNDX ETFUPGRADER FUND SCHEDULE OF INVESTMENTS AT JUNE 30, 2012 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 99.7% Core Funds: 78.9% iShares Dow Jones Select Dividend Index Fund $ iShares Russell 1000 Growth Index Fund iShares S&P 100 Index Fund iShares S&P 500 Growth Index Fund SPDR Series Trust S&P 500 Growth Vanguard Growth ETF Vanguard Mega Cap 300 Growth Fund Total Core Funds Speculative Funds: 20.8% Consumer Discretionary Select Sector SPDR Trust iShares Cohen & Steers Realty Majors Index Fund iShares Nasdaq Biotechnology Index Fund PowerShares QQQ Trust SPDR S&P Homebuilders ETF S&P Retail SPDR Series Trust Technology Select Sector SPDR Trust Utilities Select Sector SPDR Trust Total Speculative Funds Total Investment Companies (Cost $5,307,805) SHORT TERM INVESTMENTS: 0.4% Fidelity Government Portfolio - Institutional, 0.01% # Total Short Term Investments (Cost $22,125) Total Investments: 100.1% (Cost $5,329,930) Liabilities in Excess of Other Assets: (0.1)% Net Assets: 100.0% $ # Annualized seven-day yield as of June 30, 2012 The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure June 30, 2012 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments,interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2012: Description Level 1 Level 2 Level 3 Total Investment Companies $- $- Short-Term Investments - - Total Investments in Securities $- $- FUNDX TACTICAL UPGRADER FUND SCHEDULE OF INVESTMENTS AT JUNE 30, 2012 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 65.5% Core Funds: 49.0% iShares Russell 1000 Growth Index Fund $ iShares S&P 100 Index Fund SPDR S&P 500 ETF Vanguard Growth ETF Total Core Funds Speculative Funds: 16.5% PowerShares QQQ Trust Technology Select Sector SPDR Trust Total Speculative Funds Total Investment Companies (Cost $28,357,109) PURCHASED OPTIONS: 0.7% Put Options: 0.7% SPDR S&P 500 ETF, Expiration 7/21/12Strike $135* Total Put Options Total Purchased Options (Cost $395,484) Shares/Par Value Value SHORT TERM INVESTMENTS: 34.4% Fidelity Government Portfolio - Institutional, 0.01% # United States Treasury Bills, Maturity Date 7/12/12, 0.053% United States Treasury Bills, Maturity Date 7/26/12, 0.033% United States Treasury Bills, Maturity Date 8/02/12, 0.046% United States Treasury Bills, Maturity Date 9/20/12, 0.069% Total Short Term Investments (Cost $14,491,975) Total Investments: 100.6% (Cost $43,244,568) Liabilities in Excess of Other Assets: (0.6)% Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of June 30, 2012 SCHEDULE OF OPTIONS WRITTEN AT JUNE 30, 2012 (UNAUDITED) Contracts (100 shares per contract) Value Put Options iShares Nasdaq Biotechnology Index Fund, Expiration 7/21/12, Strike Price $122* $ SPDR S&P Homebuilders ETF, Expiration 7/21/12, Strike Price $19* Total Put Options Written (Premiums received $22,967) $ * Non-income producing. The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure June 30, 2012 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments,interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2012: Description Level 1 Level 2 Level 3 Total Investment Companies $ $ - $- Purchased Options - - Short-Term Investments - Total Investments in Securities $ $ 13,289,957 $- Written Options $ - $- $ (8,700) FUNDX TACTICAL TOTAL RETURN FUND SCHEDULE OF INVESTMENTS AT JUNE 30, 2012 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 75.4% Bond Funds: 37.5% DoubleLine Core Fixed Income Fund $ DoubleLine Total Return Bond Fund Fidelity GNMA Fund Fidelity Total Bond Fund Guggenheim BulletShares 2013 ETF iShares Barclays 1-3 Year Credit Fund* Ivy High Income Fund Mainstay High Yield Corporate Bond Fund Payden & Rygel Emerging Market Bond Fund PIMCO Global Bond Fund (US $ Hedged) PIMCO Income Fund Vanguard Total Bond Market ETF Total Bond Funds Core Funds: 26.1% iShares Russell 1000 Growth Index Fund iShares S&P 100 Index Fund SPDR S&P 500 ETF Vanguard Growth ETF Total Core Funds Speculative Funds: 8.8% PowerShares QQQ Trust Technology Select Sector SPDR Trust Total Speculative Funds Total Return Funds: 3.0% Vanguard Wellesley Income Fund Total Total Return Funds Total Investment Companies (Cost $5,982,875) PURCHASED OPTIONS: 0.4% Put Options: 0.4% SPDR S&P 500 Put Option, Expiration 7/21/12Strike $135* Total Put Options Total Purchased Options (Cost $39,548) Shares/Par Value Value SHORT TERM INVESTMENTS: 24.5% Fidelity Government Portfolio - Institutional, 0.01% # $ United States Treasury Bills, Maturity Date 7/12/12, 0.053% United States Treasury Bills, Maturity Date 7/26/12, 0.033% United States Treasury Bills, Maturity Date 8/02/12, 0.046% United States Treasury Bills, Maturity Date 9/20/12, 0.069% Total Short Term Investments (Cost $1,939,545) Total Investments: 100.3% (Cost $7,961,968) Liabilities in Excess of Other Assets: (0.3)% Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of June 30, 2012 SCHEDULE OF OPTIONS WRITTEN AT JUNE 30, 2012 (UNAUDITED) Contracts (100 shares per contract) Value Put Options 10 iShares Nasdaq Biotechnology Index Fund, Expiration 7/21/12, Strike Price $122* $ 20 SPDR S&P Homebuilders ETF, Expiration 7/21/12, Strike Price $19* Total Put Options Written (Premiums received $2,297) $ * Non-income producing. The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure June 30, 2012 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments,interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2012: Description Level 1 Level 2 Level 3 Total Investment Companies $ $ - $ - $ Purchased Options - - Short-Term Investments - Total Investments in Securities $ $ $ - $ Written Options $ - $ $ - $ Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title/s/Eric W. Falkeis Eric W. Falkeis, President Date8/27/12 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/Eric W. Falkeis Eric W. Falkeis, President Date8/27/12 By (Signature and Title)*/s/Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date8/21/12 * Print the name and title of each signing officer under his or her signature.
